DETAILED ACTION
1.	Claims 1-7 of U.S. Application 16/813925 filed on March 10, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 10, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 3, “coaxially with the stator” it is not clear if the applicant is referring to the cylindrical stator previously cited in line 2 or another stator.  The examiner will interpret as -- coaxially with the cylindrical stator --.
	Regarding claim 1, line 5, “a swell swelling toward the case” it is not clear if the applicant is referring to the cylindrical case previously cited in line 3 or another case.  The examiner will interpret as -- a swell swelling toward the cylindrical case --.
Regarding claim 1, lines 5-6, “fixed to a circumferential surface that is located in a radial direction of the rotor and is the case” it is not clear if the applicant is referring to the cylindrical case previously cited in line 3 or another case.  The examiner will interpret as -- fixed to a circumferential surface of the cylindrical case that is located in a radial direction of the rotor --.
Regarding claim 1, line 7, “the case has a recess that corresponds to the swell” it is not clear if the applicant is referring to the cylindrical case previously cited in line 3 or another case.  The examiner will interpret as – the cylindrical case has a recess that corresponds to the swell --.
Regarding claim 2, lines 2 and 3, “the case” it is not clear if the applicant is referring to the cylindrical case previously cited in claim 1 or another case.  The examiner will interpret as -- the cylindrical case --.
Regarding claim 2, line 2, “the stator” it is not clear if the applicant is referring to the cylindrical stator previously cited claim 1 or another stator.  The examiner will interpret as -- the cylindrical stator --.
Claims 2 and 3 are rejected due to dependence on claim 1.
claim 4, lines 3 and 4, “the first stator” it is not clear if the applicant is referring to the cylindrical first stator previously cited claim 4 or another stator.  The examiner will interpret as -- the cylindrical first stator --.
Regarding claim 4, lines 6 and 7, “the second stator” it is not clear if the applicant is referring to the cylindrical second stator previously cited claim 4 or another stator.  The examiner will interpret as -- the cylindrical second stator --.
Regarding claim 4, lines 9 and 10, “one of the first and second cases” it is not clear if the applicant is referring to the cylindrical first and second cases previously cited claim 4 or another case.  The examiner will interpret as -- one of the cylindrical first and second cases --.
Regarding claim 4, line 10, “the first case” it is not clear if the applicant is referring to the cylindrical first case previously cited claim 4 or another case.  The examiner will interpret as -- the cylindrical first case --.
Regarding claim 4, line 11, “the second case” it is not clear if the applicant is referring to the cylindrical second case previously cited claim 4 or another case.  The examiner will interpret as -- the cylindrical second case --.
Regarding claim 4, line 12, “the first and second cases” it is not clear if the applicant is referring to the cylindrical first and second cases previously cited claim 4 or another case.  The examiner will interpret as -- the cylindrical first and second cases --.
Regarding claim 5, lines 2 and 3, “the first case” it is not clear if the applicant is referring to the cylindrical first case previously cited claim 4 or another case.  The examiner will interpret as -- the cylindrical first case --.
claim 5, lines 4 and 5, “the second case” it is not clear if the applicant is referring to the cylindrical second case previously cited claim 4 or another case.  The examiner will interpret as -- the cylindrical second case --.
Regarding claim 5, line 2, “the first stator” it is not clear if the applicant is referring to the cylindrical first stator previously cited claim 4 or another stator.  The examiner will interpret as -- the cylindrical first stator --.
Regarding claim 5, line 5, “the second stator” it is not clear if the applicant is referring to the cylindrical second stator previously cited claim 4 or another stator.  The examiner will interpret as -- the cylindrical second stator --.
Claims 6 and 7 are rejected due to dependence on claim 4.
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  
Claim 1, lines 5-6, “and be fixed to a circumferential surface” should be -- and is fixed to a circumferential surface --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (Jung) (U.S. PGPub No. 20180026493).
Regarding claim 1 (as best understood see 112b rejections above for examiner interpretation), Jung discloses (see figs. 4 and 5 below) a motor unit (title, Abstract) comprising: 
a rotary electrical machine (electric motor, see ¶ 74) that has a cylindrical stator (110), a rotor (140) disposed 5coaxially with the stator (110), a shaft (141) disposed coaxially with the rotor (140) (¶ 74 to ¶ 79), and 
a cylindrical case (190) that houses the stator (110) and the rotor (140) (¶ 81; ¶ 95 to ¶ 109); and 
a drive unit (230) configured to have a swell (266b) swelling toward the case (190) and be fixed to a circumferential surface that is located in a radial direction of the rotor (140) and is the case (190), wherein the case (190) has a recess (see annotated fig. 5 below) that corresponds to the swell (266b) (¶ 131 to ¶ 133; ¶ 185; ¶ 217; ¶ 235). 

    PNG
    media_image1.png
    828
    1065
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    655
    media_image2.png
    Greyscale

Regarding claim 2/1 (as best understood see 112b rejections above for examiner interpretation), Jung discloses (see figs. 4 and 5 above) the case (190) further includes a refrigerant passage (220a to 220k) that cools the stator (110) from an inner circumferential surface of the case (190); and the refrigerant passage (220a to 220k) is 
Regarding claim 3/1, Jung discloses (see figs. 4 and 5 above) the swell (266b) is provided near an end of the rotary electrical machine in an axial direction (figs. 3-5; ¶ 185; ¶ 217; ¶ 235).
Allowable Subject Matter
10.	Claims 4-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a single drive unit (40) configured to have a swell (150) swelling toward at least one of the first and second cases (5A, 5B) and be integrally fixed across a side of the first case (5A) and a side of the second case (5B), 5wherein the at least one of the first and second cases (5A, 5B) has a recess (151) that corresponds to the swell (150) (see fig. 3 below) -- in the combination as claimed.
Claims 5-7 would allowable due to dependence on claim 4.

    PNG
    media_image3.png
    618
    842
    media_image3.png
    Greyscale


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wu (U.S. PGPub No. 20120134856) teaches a series-connected motor unit includes a first motor, a second motor and a separation member. The first motor has a first circuit board and the second motor has a second circuit board. The separation member has a first face and a second face opposite to the first face, wherein the first 
Koide (U.S. PGPub No. 20070231165) teaches an inverter assembly includes a substrate, a capacitor assembly and a coil, a varistor and a base. The base fixes and supports thereto the substrate, the capacitor assembly, the coil, and the varistor, and is detachably fixed together to a first housing with screws.
Asakura (U.S. Patent No. 8875825) teaches a power control unit that controls a rotary electric machine that drives a vehicle, and that is mounted onto a motor case in which the rotary electric machine is housed, includes a fixed base that is made of resin; a cooler that is arranged on the fixed base and that includes a power module; and a control substrate that is arranged on the cooler. The fixed base inhibits conduction of heat from the motor case to the power control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834